Name: Commission Regulation (EEC) No 3928/87 of 15 December 1987 amending and extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80 (EEC) No 2295/82, (EEC) No 3652/85, (EEC) No 1769/86 and (EEC) No 1971/86 on Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12. 87 Official Journal of the European Communities No L 369/31 COMMISSION REGULATION (EEC) No 3928/87 of 15 December 1987 amending and extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80 (EEC) No 2295/82 , (EEC) No 3652/85 , (EEC) No 1769/86 and (EEC) No 1971/86 on Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC No 1243/86 (2), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of the said Regulation, lance of imports of certain textile products originating in Turkey ; Whereas those Regulations expire on 31 December 1987 ; Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regula ­ tions should therecfore be extended for an additional period ; Whereas the provisions of Regulation (EEC) No 3044/79 should be defined as applying to trousers, blouses and shirts (categories 6, 7 and 8) originating in Malta ; Whereas the provisions of Regulation (EEC) No 3652/85 should be defined as applying to acrylic yarn (category 22 a) originating in Turkey ; Whereas the Community is a contracting party to the International Convention on the Harmonized Commo ­ dity Description and Coding System ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (l5) introduces on 1 January 1988 a goods nomenclature, known as the combined nomenclature (CN) based on the harmonized system ; whereas, as a consequence, the Annexes to Regu ­ lations (EEC) No 3044/79, (EEC) No 1782/80, (EEC) No 2295/82, (EEC) No 3652/85, (EEC) No 1769/86 and (EEC) No 1971 /86 should be modified, Whereas Commission Regulation (EEC) No 2819/79 (3), the period of validity of which was last amended by Regu ­ lation (EEC) No 3790/87 (4), makes imports of certain textile products originating in certain non-member coun ­ tries subject to Community surveillance ; Whereas, by Regulation (EEC) No 3044/79 (*), as last amended by Regulation (EEC) No 3981 /86 (*), the Commission established Community surveillance of imports of certain textile products originating in Malta ; Whereas, by Regulation (EEC) No 1782/80 0, as last amended by Regulation (EEC) No 503/87 (8), the Commission established Community surveillance of imports of certain textile products originating in Egypt ; Whereas, by Regulations (EEC) No 2295/82 (9), and (EEC) No 3652/85 (10), as last amended by Regulations (EEC) No 2363/87 ("), (EEC) No 1769/86 ( ,2) and (EEC) No 1971 / 86 (13), as last amended by Regulation (EEC) No 1765/ 87 (M), the Commission established Community surveil HAS ADOPTED THIS REGULATION : Article 1 Community surveillance of imports of certain textile products established by Regulations (EEC) No 3044/79, (EEC) No 1782/80, (EEC) No 2295/82, (EEC) No 3652/85, (EEC) No 1769/86 and (EEC) No 1971 /86 is hereby extended until 31 December 1988 . ') OJ No L 35, 9 . 2. 1982, p. 1 . 2) OJ No L 113, 30 . 4. 1986, p . 1 . 3) OJ No L 320, 15 . 12. 1979, p. 9 . 4) OJ No L 356, 18 . 12. 1987, p. 18 . Ã  OJ No L 343, 31 . 12. 1979, p . 8 . Ã  OJ No L 370, 30. 12. 1986, p. 25. Ã  OJ No L 174, 9 . 7. 1980, p. 16 . 8) OJ No L 51 , 20. 2. 1987, p . 13 . 9) OJ No L 245, 20. 8 . 1982, p . 25 . 10) OJ No L 348, 24. 12. 1985, p. 19 . ") OJ No L 215, 5 . 8 . 1987, p. 15.  2) OJ No L 153, 7 . 6 . 1986, p. 26. ,3) OJ No L 170, 27. 6. 1986, p . 27. u) OJ No L 167, 26. 6. 1987, p . 18 . (I5) OJ No L 256, 7. 9 . 1987, p. 1 . No L 369/32 Official Journal of the European Communities 29 . 12. 87 Article 2 Regulation (EEC) No 3044/79 is hereby amended as follows : 1 . Article 1 is replaced by the following text : 'Article 1 Without prejudice to the other provisions of Commis ­ sion Regulation (EEC) No 2819/79 , the import docu ­ ment referred to in Article 2 of that Regulation shall be issued or endorsed for the products listed in Annex 1 only on presentation of an export licence issued and endorsed by the competent Maltese authorities and corresponding to the specimen shown in Annex II . 2 . The Annex is replaced by Annexes I and II to this Regulation . Article 3 Annex I to Regulation (EEC) No 1782/80 is hereby replaced by the Annex III to this Regulation . Article 4 The Annex to Regulation (EEC) No 2295/82 is hereby replaced by Annex IV to this Regulation . Article 5 The Annex to Regulation (EEC) No 3652/85 is hereby replaced by Annex V to this Regulation . Article 6 Annexes I, II and III to Regulation (EEC) No 1769/85 are hereby replaced by Annex VI to this Regulation . Article 7 Annexes I , II and III to Regulation (EEC) No 1971 /86 are hereby replaced by Annex VII to this Regulation . Article 8 This Regulation shall enter into force on 1 January 1988 It shall apply until 31 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1987. For the Commission Willy DE CLERCQ Member of the Commission 29 . 12. 87 Official Journal of the European Communities No L 369/33 ANNEX I ANNEX I Category CN code Description Units Third countries 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (inclu ­ ding slacks) ; women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres 1 000 pieces Malta 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Malta 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool , cotton or man ­ made fibres 1 000 pieces Malta' class="page"> ANNEX II ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II ORIGINAL 2. No1 Exporter (name , full address, country) 3 Quota year 4 Category number EXPORT LICENCE (Textile products) 5 Consignee (name, full address, country) 6 Country of origin 7 Country of destination 8 Place and date of shipment  Means of transport 9 Supplementary details 10 Marks and numbers  Number and kind of packages  DESCRIPTION OF GOODS 11 Quantity (') 12 FOB Value 0 (') Sh ow n et w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r ca te go ry w he re ot he r th an n et w ei gh t (2 ) In th e cu rr en cy of th e sa le co n tr ac t 13 CERTIFICATION BY THE COMPETENT AUTHORITY , I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the Euro ­ pean Economic Community. 14 Competent authority (name, full address , country) At on (Signature) ( Stamp) class="page"> 29 . 12. 87 Official Journal of the European Communities No L 369/37 ANNEX III 'ANNEX I Category CN-code Description Units Third country 1 (2) 3 4 (5) Cotton yarn, not put up for retail sale tonnes Egypt1 5204 1 1 00 5204 19 00 5205 1 1 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 1 1 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 29 . 12. 87No L 369/38 Official Journal of the European Communities (3) (5)1 2 (4) 2 tonnes EgyptWoven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 5208 11 10 5208 1 1 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 1 1 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 29 . 12. 87 Official Journal of the European Communities No L 369/39 ( i ) 2 3 4 5) 2 (cont 'd) 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 521 1 1 1 00 5211 12 00 5211 19 00 5211 21 00 521 1 22 00 521 1 29 00 5211 31 00 521 1 32 00 521 1 39 00 5211 41 00 521 1 42 00 521 1 43 00 521 1 49 1 1 5211 49 19 5211 49 90 5211 51 00 521 1 52 00 521 1 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 2 a) a) of which : other than unbleached or bleached 5208 31 00 5208 32 1 1 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 No L 369/40 Official Journal of the European Communities 29 . 12. 87 ( i ) 2 3) 4 (5) 2 a) (cont 'd) 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 521 1 39 00 5211 41 00 5211 42 00 521 1 43 00 521 1 49 1 1 5211 49 19 521 1 49 90 5211 51 00 521 1 52 00 521 1 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 29 . 12. 87 Official Journal of the European Communities No L 369/41 (l ) (2) (3) (4) (5) 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 1 000 pieces Egypt 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted tonnes Egypt' 29 . 12. 87No L 369/42 Official Journal of the European Communities ANNEX IV ANNEX Category CN code Description Units Third countries 1 Cotton yarn, not put up for retail sale tonnes Turkey5204 1 1 00 5204 19 00 5205 1 1 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 1 1 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 29 . 12. 87 Official Journal of the European Communities No L 369/43 ANNEX V 'ANNEX Category CN code Description Units Thirdcountries ( 1 ) (2) (3) (4) (5) 2 tonnes TurkeyWoven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 5208 11 10 5208 1 1 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 1 1 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 1 1 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 1 1 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 29 . 12. 87No L 369/44 Official Journal of the European Communities (5)0 ) (2) (3) (4) 2 (cont 'd) 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 521 1 22 00 5211 29 00 5211 31 00 521 1 32 00 5211 39 00 5211 41 00 521 1 42 00 521 1 43 00 521 1 49 1 1 5211 49 19 5211'49 90 5211 51 00 521 1 52 00 521 1 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 2 a) a) of which : other than unbleached or bleached 5208 31 00 5208 32 1 1 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 29. 12. 87 Official Journal of the European Communities No L 369/45 ( i ) 2 3) 4 5) 2 a) (cont 'd) 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 4200 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 521 1 39 00 5211 41 00 521 1 42 00 521 1 43 00 521 1 49 1 1 5211 49 19 5211 49 90 5211 51 00 521 1 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 9 tonnes Turkey5802 11 00 5802 19 00 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton No L 369/46 Official Journal of the European Communities 29 . 12. 87 0 ) (2) (3) (4) (5) ex 32 5801 25 00 5801 26 00 ex 5801 30 00 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool , of cotton or of man-made textile fibres tonnes Turkey 56 5508 10 90 5511 10 00 5511 20 00 Yarn of staple synthetic fibres (including waste), put up for retail sale tonnes Turkey 22 a) 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 Yarn of staple or wastes synthetic fibres, not put up for retail sale : a) of which : acrylic tonnes Turkey' 29 . 12. 87 Official Journal of the European Communities No L 369/47. ANNEX VI ANNEX I Category CN code Description Units Third country 0 ) (2) (3) (4) (5) 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 611030 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 1 000 piece: Turkey 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 1091 6110 1099 6110 20 91 6110 20 99 6110 3091 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 1 000 pieces Turkey 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (inclu ­ ding slacks) ; women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres 1 000 pieces Turkey 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool , cotton or man-made fibres 1 000 pieces Turkey 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool , cotton or man ­ made fibres 1 000 pieces Turkey No L 369/48 Official Journal of the European Communities 29 . 12. 87 0 ) (2) (3) (4) (5) 12 6115 1200 6115 19 10 6115 1990 6H5 20 11 6115 20 90 611591 00 6115 92 00 611593 10 6115 93 30 611593 99 6115 99 00 Panty-hose and tights, stockings, under ­ stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 1 000 pairs Turkey 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Turkey 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted tonnes Turkey 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton tonnes Turkey 83 - 6101 10 10 6101 20 10 6101 30 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 Overcoats, jackets, blazers and other garments, including ski suits , knitted or crocheted, excluding garments of catego ­ ries 4, 5, 7, 13 , 24, 26, 27, 28 , 68 , 69, 72, 73, 74, 75 tonnes Turkey' ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II ANEXO II ORIGINAL 2 No1 Exporter (name, full address , country)Exportateur (nom, adresse complÃ ¨te , pays) 3 Management year : AnnÃ ©e de gestion : 4 Category number : NumÃ ©ro de catÃ ©gorie : 5 Consignee (name , full address , country) Destinataire (nom , adresse complÃ ¨te , pays) EXPORT INFORMATION DOCUMENT (Textile products) DOCUMENT INFORMATION D'EXPORTATION (Produits textiles) To be sent to the importer Copie Ã envoyer Ã ¨ l'importateur 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires (2 ) In th e cu rr en cy of th e sa le contr act .  D an s la m on na ie du co n tr at de vent e . 10 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS 12 Quantity (') QuantitÃ © 11 Combined nomen ­ clature (CN) codes Codes de la no ­ menclature combi ­ nÃ ©e (NC) 13 Value (2) fob Turkey Valeur fob Turquie Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES This document must be presented to the competent authorities in the importer member country within one month of its date of issue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un "dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance . 14 CERTIFICATION BY THE TURKISH AUTHORITY  VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I , the undersigned, certify the authenticity of the* above information . (') Sh ow n et w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r categor y . In di qu er le po id s n et e n ki lo gr am m es ai ns i q u e la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue po ur la catÃ ©gori e . Je soussignÃ © certifie l'authenticite des informations donnÃ ©es ci-dessus . At-A .... .. On-Le Signature Stamp-Cachet 15 COMPETENT ASSOCIATION (name, full address, country) ASSOCIATION COMPÃ TENTE (nom, adresse complÃ ¨te , pays) class="page"> ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEXIII ANNEXE III ALLEGATO III  BIJLAGE III  ' ANEXO III 1 Exporter (name , full address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No EXPORT INFORMATION DOCUMENT ¡n regard to handlooms, textile handicrafts and traditional textile products of the cottage industry 3 Consignee (name , full address, country ) Destinataire ( nom , adresse complÃ ¨te , pays) DOCUMENT INFORMATION D'EXPORTATION relatif aux tissus tissÃ ©s sur mÃ ©tiers Ã main, aux produits textiles faits Ã la main, et aux produits textiles relevant du folklore traditionnel, de fabrication artisanale To be sent to the importer Copie Ã envoyer Ã l'importateur 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 6 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 4) C Q3 &gt; Ã  m c o 0 3 "D ^ (/) ir T= ¡1 E Ã ½ «o .9 1 f 1 »  . Ã  o * * S - c W O O) ° £ Ã ¦ CO « . «, Ã ¹ 2 «B O Q. &gt;. 2 o Ã ±. C Q. ® (O 5 «g Ã  Q&gt; the «- ®S o 8 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS 10 Quantity (') QuantitÃ © 11 Value (J) fob Turkey Valeur fob Turquie Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 9 Combined nomen ­ clature (CN ) codes Codes de la no ­ menclature combi ­ nÃ ©e (NC) This document must be presented to the competent authorities in the importer member country within one month of its date of issue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã ¡ compter de la date de sa dÃ ©livrance . 12 CERTIFICATION BY THE TURKISH EXPORTING ASSOCIATION  VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I , the undersigned , certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 a ) fabrics woven on looms operated solely by hand or foot (handlooms) (3) b ) garments or other textile articles obtained manually from the fabrics described under a ) and sewn solely by hand without the aid of any machine (handicrafts ) ( 3 ) c ) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Economic Community and the Associations shown in box No 13 Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants , relevant de la fabrication artisanale du pays figurant dans la case 4 Q) O CT -Ã ±&gt; «j Ã jo 3 0 Q. Ã ±&gt; 3 &gt; O CL O) Q) category . 'PÃ Ã ¥ £ « TD &lt;5 Ã ±&gt; Ã  Xi .- -O) u ·  &lt;Ã » Q) g Q. 3 ^ quantitÃ © 'c &lt;0 I Ã  the Ã * c " ¡/)  c &gt;* &lt;5 m ®3 E Ã - Ã µ 0 2 Ã &gt; en (0 o and ^ Z S S ® ( kg ) c weight «Ã  1 1 poids ¦-  c ^ i IShow ^co S a ) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied ( handlooms) (Ã · b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits au point a ) et cousus uniquement Ã la main sans l'aide d'une machine (handcrafts} (3) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et les associations indiquÃ ©es dans la case 13 . At-Ã' On-Le 13 COMPETENT ASSOCIATION (name , full address, country) ASSOCIATION COMPÃ TENTE (nom , adresse complÃ ¨te , pays) Signature Stamp-Cachet class="page"> 29 . 12. 87 Official Journal of the European Communities No L 369/53 ANNEX VII 'ANNEX I Category CN code Description Units Third countries 73 6112 11 00 6112 1200 6112 19 00 Track suits of knitted or crocheted fabric, of wool , of cotton or of man-made textile fibres 1 000 pieces Turkey class="page"> ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II 1 Exporter (name , full address , country) Exportateur (nom, adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Management year : AnnÃ ©e de gestion : 4 Category number : NumÃ ©ro de catÃ ©gorie : 5 Consignee (name, full address , country) Destinataire (nom, adresse complÃ ¨te , pays) EXPORT INFORMATION DOCUMENT (Textile products) DOCUMENT INFORMATION D'EXPORTATION (Produits textiles) To be sent to the importer Copie Ã envoyer Ã l'importateur 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires (2 ) In th e cu rr en cy of th e sa le contr act .  D an s la m on na ie du co n tr at de v en te 12 Quantity (') QuantitÃ © 10 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 11 Combined nomen ­ clature (CN) codes Codes de la no ­ menclature combi ­ nÃ ©e (NC) 13 Value ( J) fob Turkey Valeur fob Turquie This document must be presented to the competent authorities in the importer member country within one month of its date of issue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance . 14 CERTIFICATION BY THE TURKISH AUTHORITY  VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : (') S ho w n et w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r categor y . In di qu er le po id s n et e n ki lo gr am m es ai ns i qu e la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue p o u r la catÃ ©go rie . I , the undersigned, certify the authenticity of the above information . Je soussignÃ © certifie l'authenticitÃ © des informations donnÃ ©es ci-dessus . At-Ã . On-Le Signature Stamp-Cachet 15 COMPETENT ASSOCIATION (name, full address, country) ASSOCIATION COMPÃ TENTE (nom, adresse complÃ ¨te , pays) class="page"> ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEXIII ANNEXE III ALLEGATO III  BIJLAGE III  ANEXO III ORIGINAL 2 No i txporter ( name , tuli address , country) Exportateur (nom , adresse complÃ ¨te , pays) EXPORT INFORMATION DOCUMENT in regard to handlooms, textile handicrafts and traditional textile products of the cottage industry DOCUMENT INFORMATION D'EXPORTATION relatif aux tissus tissÃ ©s sur mÃ ©tiers Ã main, aux produits textiles faits Ã la main, et aux produits textiles relevant du folklore traditionnel, de fabrication artisanale 3 Consignee ( name , full address , country ) Destinataire ( nom , adresse complÃ ¨te , pays) To be sent to the importer Copie Ã envoyer Ã l'importateur 4 Country of origin Pays d'origine 5 Country of destination Pays de destination b Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 7 Supplementary details . DonnÃ ©es supplÃ ©mentaires (2 ) In th e cu rr en cy o f th e sa le contr act .  D an s la m on na ie du c o n tr a t de vent e . (3 ) D el et e a s ap pr op ria te  B iff er la (les) mentio n(s ) inutile(s). 8 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS 10 Quantity (') QuantitÃ © Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 9 Combined nomen ­ clature (CN) codes Codes de la no ­ menclature combi ­ nÃ ©e (NC) 11 Value (3) fob Turkey Valeur fob Turquie This document must be presented to the competent authorities in the importer member country within one month of its date of issue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance . 12 CERTIFICATION BY THE TURKISH EXPORTING ASSOCIATION  VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I , the undersigned , certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 a ) fabrics woven on looms operated solely by hand or foot ( handlooms) ( 3 ) b ) garments or other textile articles obtained manually from the fabrics described under a ) and sewn solely by hand without the aid of any machine (handicrafts ) ( 3) c ) traditionahfolklore handicraft textile products made by hand , as defined in the list agreed between the European Economic Community and the Associations shown in box No 13 Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants, relevant de la fabrication artisanale du pays figurant dans la case 4 [') S ho w n e t w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r catego ry . In di qu er le po id s n e t e n kil og ra m m es ai ns i qu e la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue p o u r la catÃ ©gori e . a ) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) (3) b ) vÃ ªtements , ou autres articles textiles obtenus manuellement Ã ¡ partir de tissus dÃ ©crits au point a ) et cousus uniquement Ã la main sans l'aide d'une machine (handcrafts) ( 3 ) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et les associations indiquÃ ©es dans la case 13 . At-Ã . On-Le 13 COMPETENT ASSOCIATION (name, full address, country) ASSOCIATION COMPÃ TENTE (nom, adresse complÃ ¨te, pays) Signature Stamp-Cachet